Norton, J.
In this case certain real estate, in the city of Ban Francisco, was sold under an order of the court, to effect a partition. Some of the parties in interest are infants. The property sold for §15,-000, and since then; responsible persons have offered to bid §17,000, in case a re-sale is' ordered, for which a motion is now made.
In England it is the custom to open the bids, in case an advance of ten per cent, is offered. In this country, the courts have refused to adopt this custom, and it seems for good reasons. (Duncan vs. Dodd. 2 Paige, 99; Collier vs. Whipple, 13 Wend. 232.) In ease of fraud or surprise, or where the property of infant® had been manifestly sacrificed by the neglect of their guardians, relief may be granted, but this is not a case of that kind.
Motion denied, and report of sale confirmed.